UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K ————— þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— Quepasa Corporation (Exact name of registrant as specified in its charter) ————— Nevada 001-33105 86-0879433 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 324 Datura Street, Suite 114 West Palm Beach, Florida 33401 (Address of Principal Executive Office) (Zip Code) (561) 366-1249 (Registrant’s telephone number, including area code) ————— Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.001 par value NYSE Amex LLC Securities registered pursuant to Section 12(g) of the Act: None ————— Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. o Yes þ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes þ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant wasrequired to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes þ No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.$44,700,000 at the closing price of $3.86 on June 30, 2010. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.15,351,280 shares were outstanding as of February 2, 2011. DOCUMENTS INCORPORATED BY REFERENCE Certain portions of the registrant’s proxy statement for its 2011 Annual Meeting of Stockholders are incorporated by reference in Part III of this Form 10-K to the extent stated herein.Such proxy statement will be filed with the Securities and Exchange Commission within 120 days of the registrant’s fiscal year ended December 31, 2010. INDEX PART I Item 1.Business. 1 Item 1A.Risk Factors. 7 Item 1B.Unresolved Staff Comments. 7 Item 2.Properties. 7 Item 3.Legal Proceedings. 8 Item 4.Removed and Reserved. 8 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 9 Item 6.Selected Financial Data. 9 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operation. 10 Item 7A.Quantitative and Qualitative Disclosures About Market Risk. 24 Item 8.Financial Statements and Supplementary Data. 24 Item 9.Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 24 Item 9A.Controls and Procedures 24 PART III Item 10.Directors, Executive Officers and Corporate Governance. 25 Item 11.Executive Compensation. 25 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 25 Item 13.Certain Relationships and Related Transactions, and Director Independence. 25 Item 14.Principal Accounting Fees and Services. 25 PART IV Item 15.Exhibits, Financial Statement Schedules. 25 SIGNATURES 26 PART I Item 1.Business COMPANY OVERVIEW Quepasa Corporation owns and operates Quepasa.com, the only known publicly-traded social network and gaming platform for the Latino community. We attract Latin audiences worldwide by taking the best of the social web and delivering it in the form of a fun, interactive and distinctly Latin online experience. Since relaunching the Quepasa brand as a social network in 2008, we have experienced tremendous user growth across Latin America. In 2010 alone our userbase grew by 255% to a total of more than 27.2 million registered users. Brazil and Mexico were the largest contributors to this growth, accounting for 24% and 14% of our new users, respectively. We are focused on continuing our rapid user growth, while deepening our users’ engagement with the site by offeringusers compelling features and content centered on the following themes: 1. Social Discovery – Our user experience is designed to facilitate the discovery of new people and content, in lieu of focusing exclusively on users’ “real world” friend networks. 2. Social Gaming – Our Open Social Application Programming Interface, or API, brings culturally relevant social gaming titles to the Quepasa audience by way of third party game developers. We expect to acquire a Brazilian social games developer which will give us control over this important tool and further our monetization efforts. 3. Contests – Our proprietary Distributed Social Media, or DSM technology, is a social media advertising solution that gives the Quepasa audience an opportunity to compete for prizes in engaging, viral contests sponsored by brands targeting Latino audiences. By building an experience around these core themes, we believe we will not only create a clear and differentiated value proposition for existing and potential users, but also successfully monetize those users .We generate revenue through the sale of virtual currency to our userbase for use in social games, as well as through sale of advertising products to brands and agencies. INDUSTRY BACKGROUND Social Media According to the Nielsen Company, 74% of the world’s population regularly visits a social networking or blogging site. In recent years, Facebook has established a global leadership position in the social media sector. With over 500 million active users, Facebook was valued at $50 billion, based on a $500 million direct investment by Goldman Sachs Group Inc. and Digital Sky Technologies in December 2010. Despite Facebook’s rising dominance, social media consumption is a growing global phenomenon and many internet users are seeking alternative social experiences online.This opportunity has led to the success of many country or geo-specific social networks, each with a unique experience that caters to their target audience.Companies such as Tuenti (Spain), Orkut (Brazil) and Odnoklassniki (Russia) have been able to sustain growth and retain their users despite the availability of Facebook. Social Gaming The rise of social gaming marks another major trend in social media in recent years.Social games, which are typically developed by third party developers and piggyback on social networks by way of an API (Application Programming Interface), allow for game developers to directly monetize social networking users through in-game transactions, and for social networks to participate in those profits through revenue-sharing. Zynga, a U.S.-based private company and game developer, is widely regarded as an industry leader and illustration of the tremendous growth potential in social gaming. According to a December 9th, 2010 article published by mashable.com, Zynga has over 45 million daily active users across all of its properties.These users are said to be generating over $1 million worth of revenue per day for Zynga according to a May 3rd, 2010 TechCrunch article. E-Marketer believes social gaming is poised to become a billion-dollar industry in 2011 and consumers are expected to spend $653 million on in-game virtual goods in 2011, an increase of 28% from 2009. 1 Social Media Advertising The explosive growth of social media worldwide has led to increased attention to social media sites by advertisers, agencies and brands.The groups that control these global advertising budgets are rapidly adopting new strategies for reaching their consumers.Online and social ad budgets are growing globally and at a much faster pace than traditional ad media (TV, radio, print) as the advertisers are putting their dollars where their audience is – on the social web. According to eMarketer, ad spending on social websites in 2011 will reach $4.3 billion worldwide, up 29% from 2010. U.S. Latino Internet Penetration and Usage According to the United States Census Bureau and published sources, the U.S. Latino population is expected to grow to 132.8 million, or 30% of the total U.S. population by 2050, an increase of 272% between 2000 and 2050. The Selig Center for Economic Growth projects that by 2014, U.S. Latinos are projected to represent over $1.3 billion in consumer spending power. eMarketer reports that approximately 30 million U.S. Latino Internet users, almost 60% of the total population, go online each month. This demographic is more engaged in social networking and related online activities vis a vis other groups.According to MediaPost, 48% of U.S. Latinos have social profiles vs. 43% of African Americans and 31% of Caucasians, and U.S. Latinos spend nearly five hours per week - twice as much time as any other demographic group – using social sites or chatting via instant messaging. Latin American Internet Penetration and Usage The number of Internet users in Latin America is growing rapidly because of affordable computers, increased broadband availability and interest in social media.According to Internet World Stats, as of June 30, 2010, the number of Internet users in Latin America was estimated at 200 million.Latin America has shown a 1,025% growth in Internet penetration from 2000-2010 and now makes up 10% of the world Internet population. A study conducted by inSites Consulting found that 95% of Internet users in Latin America had at least one account on a social networking site in 2010. Our two fastest-growing markets, Brazil and Mexico, demonstrate strong indicators in terms of Internet penetration and, more specifically, social media consumption. Internet World Stats reports that as of 2010, Brazil had a population estimated at 201 million people, 76 million of whom used the Internet; this is the largest proportion of Internet users in any Latin American country. Brazil tops social media usage worldwide; according to Nielsen, 86% of Brazilian Internet users regularly use social media. As of 2010, 30.6 million of Mexico’s population of 112.5 million people used the Internet, reflecting a 1000% increase since 2000. 75% of Mexico Internet users belong to at least one social network, while approximately 32% play online games. The business opportunities surrounding social gaming in Latin America have been exemplified by the rapid growth of two private companies started in the last two years: Vostu and Mentez. Both companies are currently focused on the Brazilian market and have achieved unprecedented growth by taking successful game concepts, adapting their content and payment methods to Brazilian audiences, and publishing those games to Orkut. According to TechCrunch, Vostu has over 20 million active monthly players, while Mentez has 22 million weekly active players. BUSINESS OVERVIEW Our business strategy is designed to capitalize on the social media sector’s staggering growth and the emerging business models that we believe will benefit most from this trend in the Latin American market. We are focused on continuing to grow and engage our userbase while developing our two primary revenue channels: the direct monetization of users in social games and the sale of innovative advertising products to businesses, focusing on our DSM service. We believe our core products and services will allow us to leverage the growth in social media advertising budgets and the phenomenal growth of the social gaming market, while competing and continuing to differentiate our offering in a post-Facebook business environment. Social Gaming As social gaming continues to maintain its hold on social networking audiences, we plan to continue to publish relevant social titles to the Quepasa.com audience while leveraging our relationships and expertise in the Latin American market to distribute these games to other platforms. 2 Publication of Games to Quepasa.com We develop some of our games and social applications internally. These games and applications are designed to facilitate interaction between our users in the context of our broader emphasis on “social discovery.”The first of these applications, a flirting application called “Papacito,” allows users to browse other users’ photos and pick people with whom they would like to be matched. Users who are picked are then invited back to the site to try to guess who picked them. We have also created an application called “QTweet” that gives users the opportunity to integrate existing Twitter accounts into their Quepasa experience, thereby driving activity around real-time updates from the popular social networking service. Our feature-rich Open Social Platform allows third party developers to submit and publish their applications and games to Quepasa.com.We are proactively seeking out and building relationships with world-class developers whose titles are well suited for our users.In July 2010, we worked with Viximo, a leading provider of virtual goods solutions and applications, to launch “Snapmeup,” an application in which users buy and sell photos of other users. We believe the addition of new games to Quepasa by way of our Open Social Platform will provide a strong foundation for user retention, by giving users access to relevant, engaging content. To date, the games on Quepasa.com have been supplied primarily by third parties and we receive a percentage of the revenue generated from those titles. We are also proactively evolving our offerings to developers to reflect the latest advancements in Open Social technology, and to maximize the success of games on Quepasa.com. In December 2010, we signed a licensing agreement with Playspan, the global leader in monetization solutions for over 1,000 online games, virtual worlds, and social networks. As a result of this agreement, third-party developers who publish games on Quepasa will be able to leverage robust local payment options across Latin America by way of Playspan’s UltimatePay product, including local credit cards and pre-paid card solutions. Notably, Facebook has also recently started offering UltimatePay to expand payment options for both developers and consumers worldwide. In early 2011, we will launch a newly designed Gaming section of the site in which certain games are designated as “Featured Games.” Specific game titles will receive this designation based on their fit with our audience, fulfillment of localization criteria, and overall performance metrics. These games will receive unique promotional opportunities as compared to those offered by other social networking platforms. We plan to fine-tune this offering and continue to present new titles to our audience throughout the year. Acquisition of Brazilian Gaming Studio & Distribution of Games to Other Platforms In line with the success of social gaming within culturally relevant titles in the Latin American market, we are focused on delivering games that are localized to our audience in terms of language and content. To that end, we have signed a binding agreement to acquire XtFt Games S/S Ltda, or XtFt, the owner of substantially all of the assets of TechFront Desenvolvimento de Software S/S Ltda, a Brazilian company, or TechFront, which has developed social games for third parties on a contract basis.Under the terms of the agreement, we will pay XtFt owners $3,700,000 in common stock plus a $300,000 brokerage fee.In addition, we may issue up to 250,000 shares contingent upon XtFt meeting certain future performance milestones.Closing is subject to customary closing conditions and delivery of audited financial statements to Quepasa.This acquisition will enable us to develop and publish games that will resonate in the geographies where our user growth is strongest, while capturing 100% of the revenue generated by these games on Quepasa.com. The acquisition of XtFt will further allow us to publish those games on other social networks and create additional revenue opportunities around a portfolio of successful titles.We believe that that the acquisition of XtFt will represent an important strategic development for Quepasa as it will allow us to leverage our position in Latin America and participate in the region’s social gaming market as both a publisher and distributor of social games. Quepasa will also enter the mobile application marketplace by developing companion mobile applications for Quepasa-owned applications.Quepasa expects that the companion applications will be distributed on several major carriers in Latin America and will present monetization opportunities by way of mobile advertising, micro-transactions, and/or monthly subscription fees. Advertising DSM Social Media Advertising Solution We seek to build innovative social media advertising products that allow advertisers to reach Latino audiences both on Quepasa and across the social web. Our offerings attract advertising partners that want to go beyond traditional online channels and leverage social media to drive the viral consumption of their brand messaging and the content associated with it. To this end, we developed DSM which launchedat the end of2009. DSM is a social contest platform that gives users the opportunity to compete for prizes by way of sharing a brand message on Quepasa and across their other social profiles. The viral nature of DSM campaigns helps brands and agencies achieve highly engaging, word-of-mouth advertising across popular social media sites. By virtue of reaching multiple, relevant sites, DSM campaigns allow advertisers to market their products across multiple, relevant sites, to the Latino demographic in a single campaign, rather than requiringthe advertiserto decide how to allocate their budgets across numerous websites. 3 We refer to the core success metric for all DSM campaigns as an “engagement.” The engagements generated by a campaign are defined as the sum total of all measurable online activities initiated by campaign visitors and participants, including, for instance, entries, votes, and shares. Individuals competing in a given DSM contest increase their chances of winning by driving more engagements around their entries. As a measure of viral activity, engagements are also used to evaluate the overall success of the campaigns themselves. To date, our DSM campaigns have exceeded all of their engagement targets. We believe that DSM represents a significant differentiator as compared to other online advertising offerings in the U.S. Latino and Latin American markets. The ongoing success of our DSM campaigns continues to validate the product and its potential for existing and prospective customers. DSM Results Some of our initial DSM Campaigns have included: ● Campaign: “Why I Watch” Client: Ultimate Fighting Championship Summary: Participants were invited to create and share UFC video highlight reels and describe their love of the sport for the chance to win UFC memorabilia. The campaign gave the UFC an opportunity to let its most passionate supporters distribute content across the web and build brand awareness on its behalf. ● Campaign: “Primer Empleo” Client: Manlio Fabio Beltrones Summary:The goal of this campaign was to educate Mexican youth regarding a proposedlaw designed to createemployment opportunities for them. Participants were given the opportunity to learn about and cast a virtual vote for the law. In turn, they could tell friends about the proposed law and their support of it by sharing information to their various social profiles. The law’s focus on young people made social media and DSM a good fit for disseminating information about it. The campaign ultimately reached over 6,000,000 Mexicansand led to the law being passed in the Mexican Senate. ● Campaign: “Acapulco Revealed” Client: Mexico Tourism Summary: Participants were invited to create a slideshow depicting their ideal vacation to Acapulco using images of Acapulco’s nightlife, beaches, adventure and culture. Vacation packages were awarded to those contestants who most effectively shared their entry across the social web. The success of this campaign led to DSM campaigns on behalf of Cozumel and Ixtapa-Zihuatanejo. DSM Reseller Agreements In order to accelerate our DSM advertising product’s time to market and scale in revenue, we are actively pursuing the development of a reseller channel.We are primarily targeting large Latino media companies to act as resellers on our behalf. Our reseller strategy allows major media partners to sell our DSM solution to advertisers as an innovative “social” solution, in addition to standard broadcast, cable and digital advertising products. We are also able to leverage our resellers’ deep relationships with advertisers to facilitate DSM sales while building credibility in the marketplace. We have recently entered into reseller agreements with Sony Pictures Television Ad Sales in Latin America, or Sony, and Grupo Expansion, or Grupo. Under these reseller agreements, Sony and Grupo have agreed to offer DSM to their advertisers. Sony handles the advertising sales for nine cable television networks in Latin America, and is responsible for the sale of our first reseller-sourced DSM campaign. The campaign was sold to SEAT, a Spanish automobile manufacturer and wholly owned subsidiary of the Volkswagen Group, by way of our reseller relationship with Sony, launched in January of 2011. Grupo, a more recent addition to our resellers, is one of Mexico’s premier media companies, with 16 print magazine titles and seven Internet sites that have a combined reach of 11,000,000 monthly readers and users. We will continue to pursue additional reseller partners throughout 2011 with a goal of having active and productive resellers across all major geographies of Latin America. 4 Display Advertising on Quepasa.com In addition to DSM, we sell display advertising placements across Quepasa.com. This inventory is filled through direct sales in our core markets, used to promote DSM campaigns and social game launches, and is otherwise made available on a remnant basis to third party advertising networks. As the Latin American online advertising market continues to mature, we believe we will benefit from the growth of advertising networks with regional expertise and the increased demand for other forms of advertising placements, such as pre-roll advertising on video content. PRODUCT DEVELOPMENT We are continually developing new products, as well as optimizing our existing platform and feature set in order to meet the evolving needs of our audience, game developers and advertising partners. We develop most of our software internally. We will, however, purchase technology and license intellectual property rights in the event that it is strategically important, operationally compatible, and economically advantageous to do so. For instance, we partner with third party game developers to bring additional social gaming titles to Quepasa.com.We are not materially dependent upon licenses and other agreements with third parties relating to product development. Our technology team consists of our product development and engineering teams. These teams are responsible for feature enhancements to and general maintenance of the Quepasa.com site, our Open Social technology and our DSM advertising platform. Our technology team is located primarily in Hermosillo, Mexico, and Los Angeles, California. SALES AND MARKETING New User Acquisition & Marketing Our userbase has grown according to the following table since January of 2010: Month Ending Number of Members January 31, 2011 December 31, 2010 November 30, 2010 October 31, 2010 September 30, 2010 August 31, 2010 July 31, 2010 June 30, 2010 May 31, 2010 April 30, 2010 March 31, 2010 February 28, 2010 January 31, 2010 This growth has extended throughout the Spanish and Portuguese-speaking world. While Portuguese language support was a later development to the Quepasa platform, added in March of 2009, Brazil has dominated this recent growth. This is an exciting development for Quepasa as we believe the Brazilian market has tremendous growth and monetization potential. We primarily rely on viral growth to acquire members.By encouraging members to share Quepasa with friends and providing them with easy-to-use tools, we have been able to successfully grow the userbase while minimizing marketing costs. Our marketing efforts are almost exclusively concentrated on creating a truly differentiated experience and compelling value proposition for new users in the Latino market, and developing the technologies needed to facilitate their word-of-mouth marketing on our behalf. 5 B2B Sales & Marketing We employ a small group of sales professionals in Miami, Florida, Mexico City, Mexico (reopened in February 2010) and Sao Paulo, Brazil.This team provides important local insight into our key markets and develops relationships that are critical to both our direct and indirect sales efforts. While most of our DSM campaigns for 2010 resulted from direct sales efforts, our primary vehicle for selling our DSM solution will be through reseller relationships with large media and entertainment companies. We believe this will allow us to leverage these partners’ existing sales infrastructures and advertiser relationships to win business and build credibility in the marketplace quickly. To date, we have signed DSM reseller agreements with Sony and Grupo (described in the “DSM Reseller Agreements” section above). Our sales force is dedicated to ensuring that these relationships are productive and successful while pursuing additional reseller partners. Our display advertising inventory is also sold on a direct and indirect basis. Most of our direct display advertising sales occur in the U.S. Our U.S. sales effort also benefits from a strategic relationship we have developed with Break.com, a media company owned by NextPoint, LLC, which represents and sells our U.S. display inventory on a non-exclusive basis. Outside of the U.S., we work with leading advertising networks in the Latin American region to maximize the value of our unsold inventory. INTELLECTUAL PROPERTY Our intellectual property includes trademarks related to our brands, products and services; copyrights in software and creative content; trade secrets; and other intellectual property rights and licenses of various kinds. We seek to protect our intellectual property assets through copyright, trade secret, trademark and other laws of the U.S. and other countries of the world, and through contractual provisions. We consider the Quepasa trademark and our related trademarks to be valuable to Quepasa and we have registered these trademarks in the U.S. and other countries throughout the world and aggressively seek to protect them. COMPETITION We operate in the internet products, services, and content markets, which are highly competitive and characterized by rapid change, converging technologies, and increasing competition. Our most significant competition for users, advertisers, publishers, and developers comes from other social networking sites, such as Facebook, Orkut,Yahoo!Español, MySpace Latino, MySpace, America Online Latin America, StarMedia, Hi5, Batanga, Terra.com and UOL.com. We also compete with these companies to obtain agreements with software publishers, ISPs, mobile carriers, device manufacturers and others to distribute and promote our services to their users. Our principal considerations related to attracting and retaining online users include functionality, performance, ease of use, usefulness, accessibility, integration, and personalization of the online services that we offer, as well as the overall user experience and quality of support on Quepasa properties. Our principal considerations related to attracting advertisers and publishers are the reach, effectiveness, and efficiency of our marketing and advertising services as well as the creativity of the marketing solutions that we offer. “Reach” refers to the audience and/or demographic that can be accessed through the Quepasa platform. “Effectiveness” for advertisers refers to our ability to deliver against advertisers’ targets and to measure and optimize our achievements against those targets. “Effectiveness” for publishers refers to our advertising technology and the monetization opportunities we are able to offer through our technology and marketing services. Many large media companies have developed, or are developing, social networking or social media tools to reach their audiences online. As these companies develop such portal or community sites, we could lose a substantial portion of our user traffic. Similarly, many of our competitors are pursuing the opportunity presented by social gaming and are developing or partnering with game publishers to provide these gaming titles to their user base.This is an opportunity to diversify their revenue sources, which have historically been solely dependent on advertising dollars. Given our strategy with social games, we will also face competition from many public and private gaming companies such as Zynga, Disney/Playdom, Vostu and Mentez.Many of these companies could be potential partners to Quepasa and publish their titles to the Quepasa audience. At the same time, these companies could also be competitors in that we are competing for users with the development of Quepasa’s own social gaming titles. Most of our existing competitors, as well as new competitors such as Spanish-language media companies, other portals, communities and internet industry consolidators, have significantly greater financial, technical, and marketing resources. Many of our competitors offer internet products and services that are superior and achieve greater market acceptance. There can be no assurance that we will be able to compete successfully against current or future competitors or that our competition will not have a material adverse effect on our business. 6 EMPLOYEES As of February 2, 2011, we employed approximately 76 full time employees, 62 individuals in Hermosillo, Mexico and 14 in the United States none of whom are represented by a labor union. Our future success is substantially dependent on the performance of our senior management and key technical personnel, and our continuing ability to attract and retain highly qualified technical and managerial personnel. RESEARCH AND DEVELOPMENT EXPENSES During 2010 and 2009, we incurred $1,250,954 and $1,040,022 in research and development costs, respectively. CORPORATE HISTORY We were incorporated in the State of Nevada in June 1997 under the name Internet Century, Inc. and later changed our name to Quepasa.com, Inc. to reflect our decision to operate a Spanish language portal and search engine.On August 5, 2003, we changed our name to Quepasa Corporation.In 2007, we moved away from being a bilingual search engine into a Latino portal and social network. With the evolution of the website into a Latino portal and social network, the products and services provided to businesses transitioned to predominately display advertising. In December 2007, we discontinued our portal service. We re-launched quepasa.com on February6, 2008, solely as a Latino social network with content provided by the user community. In August 2008, Quepasa again re-launched Quepasa.com with an improved user interface and enhanced technical capabilities and we have continued to evolve that social networking offering for the last two years.Over that time, we have launched additional products and features to enhance the user experience and better grow and retain our audience.This includes the launch of Portuguese language support in 2009 and the development of our DSM social advertising product and completion of our Open Social APIs to support the publishing of social games on Quepasa.com in early 2010. GOVERNMENT REGULATION In the United States, advertising and promotional information presented to visitors on our website and our other marketing activities are subject to federal and state consumer protection laws that regulate unfair and deceptive practices. There are a variety of state and federal restrictions on the marketing activities conducted by email, or over the Internet, including U.S. federal and state privacy laws and the CAN-SPAM Act of 2003. We are also subject to laws in the various Latin American countries in which we operate.The rules and regulations are complex and may be subject to different interpretations by courts or other governmental authorities. We might unintentionally violate such laws, such laws may be modified and new laws may be enacted in the future. Any such developments (or developments stemming from enactment or modification of other laws) or the failure to anticipate accurately the application or interpretation of these laws could create liability to us, result in adverse publicity and negatively affect our businesses.See our risk factors found elsewhere in thisreport for further discussion of government regulations. Item 1A. Risk Factors Not applicable to smaller reporting companies.However, our principal risk factors are described under “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Item 1B. Unresolved Staff Comments None. Item 2.Properties Our headquarters are located in West Palm Beach, Florida and consists of approximately 900 square feet of office space. The lease expires in March2011. We also lease office space in Los Angeles, California.Our data centers are operated in Dallas, Texas and Tempe, Arizona. Our technical operations are provided in leased offices located in Hermosillo, Mexico. We believe that our existing facilities are adequate to meet current requirements, and that suitable additional or substitute space will be available as needed to accommodate any further physical expansion of operations. 7 Item 3.Legal Proceedings From time to time, we are party to certain legal proceedings that arise in the ordinary course and are incidental to our business.There are currently no such pending proceedings to which we are a party that our management believes will have a material adverse effect on the Company’s consolidated financial position or results of operations.However, future events or circumstances, currently unknown to management, will determine whether the resolution of pending or threatened litigation or claims will ultimately have a material effect on our consolidated financial position, liquidity or results of operations in any future reporting periods. Item 4.Removed and Reserved 8 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Since January 21, 2011 our common stock has been listed on the NYSE Amex Stock Exchange under the symbol “QPSA”.Previously, our common stock was quoted on the Over-the-Counter Bulletin Board. Until June 2009, our common stock was listed on Nasdaq. The last reported sale price of our common stock as reported by the NYSE Amex on February 3, 2011 was $13.85 per share. As of February 2, 2011, there were approximately 620 shareholders of record. The following table provides the high and low bid price information for our common stock for the periods indicated which reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Year Quarter Ended Stock Price High Low March31 $ $ June30 $ $ September30 $ $ December31 $ $ March31 $ $ June30 $ $ September30 $ $ December31 $ $ Dividend Policy We have not paid cash dividends on our common stock and do not plan to pay such dividends in the foreseeable future.Our Board of Directors (“Board”) will determine our future dividend policy on the basis of many factors, including results of operations, capital requirements, and general business conditions. Recent Sales of Unregistered Securities None Item 6.Selected Financial Data Not required for smaller reporting companies. 9 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations You should read the following discussion in conjunction with our audited historical consolidated financial statements, which are included elsewhere in this Form 10-K. Management’s Discussion and Analysis of Financial Condition and Results of Operations contains statements that are forward-looking. These statements are based on current expectations and assumptions, which are subject to risk, uncertainties and other factors. Actual results may differ materially because of the factors discussed in the subsection titled “Risk Factors” which are located at the end of this Item7. Company Overview With the evolution of our website into a social network, we expect future revenue will comepredominately from advertising including our DSM contest platform, and from social games. With social games, users can purchase virtual goods and currency from us to enhance their chances of success. Highlights for 2010 included: · Quepasa DSM – Launched in December 2009, this is a new tool that allows advertisers and brands to deliver their brand message through a viral contest engine that is shared and spread by the users across the most popular social media sites.We believe this is a highly effective ad product that allows brands to market their products to the broader Latino demographic, without requiring the advertiser to have to decide how to allocate its budget amongst numerous websites.With Quepasa DSM, brands can target Latinos across all social media properties, leveraging the user’s use of viral widgets and sharing tools to spread the brand message.In the year ended December 31, 2010, we signed contracts totaling $5.2 million and generated $4.5 million in DSM revenue. · Website Development - In the year ended December 31, 2010, we signed contracts totaling $1.3 million in website development revenue and generated $1.2 million in website development revenue. · We partnered with Moblyng, Titan, Viximo and Hollywood Creations to offer a portfolio of social games to our website. · A new community was launched devoted to the Ultimate Fighting Championship (“UFC”).The community features a UFC themed contest. · We received from Altos Hornos de Mexico, S.A.B. de C.V. (“AHMSA”), which owns Mexicans and Americans Trading Together, Inc. (“MATT Inc.”),, a $3.5 million contract to develop a website and a series of environmental campaigns using our DSM Technology and a $3.0 million contract to develop a website and a legislative campaign using our DSM Technology.These contracts are the ones described in the first and second bullet points above. · We partnered with and launched the Zoosk online dating service for Latin America. · As a result of our ongoing partnership with Dr. Robert Rey (Dr. 90210), we recognized $59,000 in royalty revenue for the year ended December 31, 2010 from product sales in Brazil. · We completed a private offering of 1,753,329 shares of common stock for $12.6 million in proceeds, net of offering costs. · We entered into reseller agreements for DSM with Sony, in Latin America, and Grupo, in Mexico. · We signed a licensing agreement with Playspan, the global leader in monetization solutions for over 1,000 online games, virtual worlds, and social networks. As a result of this agreement third-party developers who publish games to Quepasa will be able to leverage robust local payment options across Latin America by way of Playspan’s UltimatePay product, including local credit cards and pre-paid card solutions. Substantially all of our revenue has been generated from or arranged by AHMSA and MATT Inc., which are companies affiliated with Mr. Alonso Ancira, a director of Quepasa.Quepasa did not pay Mr. Ancira for his efforts.To date, Mr. Ancira has played an important role in generating revenue and played a prominent role in Quepasa obtaining financings.All contracts with AHMSA (and its subsidiary, MATT Inc.) were negotiated by Mr. Ancira and Quepasa management and benefited both Quepasa and AHMSA. Critical Accounting Policies, Judgments and Estimates Our discussion and analysis of our financial condition and results of operations is based upon our consolidated financial statements, which have been prepared in accordance with Generally Accepted Accounting Principles (“GAAP”). The preparation of these consolidated financial statements requires us to make estimates, judgments and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and the related disclosure of contingent assets and liabilities. We base our estimates on historical experience and on various other assumptions that we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates. 10 An accounting policy is considered to be critical if it requires an accounting estimate to be made based on assumptions about matters that are highly uncertain at the time the estimate is made, and if different estimates that reasonably could have been used, or changes in the accounting estimate that are reasonably likely to occur, could materially impact the consolidated financial statements. We believe that the following critical accounting policies reflect the more significant estimates and assumptions used in the preparation of the consolidated financial statements. Management has discussed the development and selection of these critical accounting estimates with the Audit Committee of our Board. In addition, there are other items within our financial statements that require estimation, but are not deemed critical as defined above. Changes in estimates used in these and other items could have a material impact on our financial statements. Stock-Based Compensation Expense Effective January 1, 2006, we adopted the fair value recognition provisions of ASC 718, “Compensation – Stock Compensation”, using the modified-prospective transition method. Since all share-based payments made prior to January 1, 2006 were fully vested, compensation cost recognized during the years ended December 31, 2010 and 2009 represents the compensation cost for all share-based payments granted subsequent to January 1, 2006 based upon the grant-date fair value using the Black-Scholes option pricing model. The fair values of share-based payments are estimated on the date of grant using the Black-Scholes option pricing model, based on weighted average assumptions. Expected volatility is based on historical volatility of the Company’s common stock. The risk-free rate is based on the U.S. Treasury yield curve in effect at the time of grant. Compensation expense is recognized on a straight-line basis over the requisite service period of the award. In December 2007, the SEC issued guidance that allows companies, in certain circumstances, to utilize a simplified method in determining the expected term of stock option grants when calculating the compensation expense to be recorded under GAAP, for employee stock options. The simplified method can be used after December 31, 2007 only if a company’s stock option exercise experience does not provide a reasonable basis upon which to estimate the expected option term. Through 2007, we used the simplified method to determine the expected option term, based upon the vesting and original contractual terms of the option. We have continued to use the simplified method to determine the expected option term since our stock option exercise experience does not provide a reasonable basis upon which to estimate the expected option term. The assumptions used in calculating the fair value of stock-based awards represent our best estimates, but these estimates involve inherent uncertainties and the application of management judgment. As a result, if factors change and we use different assumptions, our stock-based compensation expense could be materially different in the future. Accounts Receivable Allowances We maintain an allowance for potential credit losses based on historical experience and other information available to management. The fees associated with display advertising are often based on “impressions,” which are created when the ad is viewed.The amount of impressions often differs between tracking systems, resulting in discounts on some payments.We maintain an allowance for potential discounts based on historical experience and other information available to management. Contingencies We accrue for contingent obligations, including legal costs, when the obligation is probable and the amount can be reasonably estimated. As facts concerning contingencies become known we reassess our position and make appropriate adjustments to the financial statements. Estimates that are particularly sensitive to future changes include those related to tax, legal, and other regulatory matters that are subject to change as events evolve and additional information becomes available. Income Taxes We use the asset and liability method to account for income taxes. Under this method, deferred income taxes are determined based on the differences between the tax basis of assets and liabilities and their reported amounts in the consolidated financial statements which will result in taxable or deductible amounts in future years and are measured using the currently enacted tax rates and laws. A valuation allowance is provided to reduce net deferred tax assets to the amount that, based on available evidence, is more likely than not to be realized. 11 Results of Operations Revenue Sources During the years ended December 31, 2010 and 2009, our revenue was generated from four principal sources: revenue earned from the sale of DSM campaigns, website development services, display advertising on our website and royalty revenue. · DSM Revenues: We recognize DSM revenues over the period of the contest or as the service is provided.Approximately 74% and 0% of our revenue came from DSM campaigns in 2010 and 2009, respectively. · Website Development Revenue: We recognize website development revenues as the service is provided.Approximately 20% and 0% of our revenue came from website development in 2010 and 2009, respectively. · Display Advertising Revenue: Display advertising revenue is generated when an advertiser purchases a placement within our quepasa.com website.We recognize revenue related to display advertising upon delivery.Consistent with GAAP, we recognize advertising revenue from customers that are advertising networks on a net basis, while advertising revenues earned directly from advertisers are recognized on a gross basis.Approximately 4% and 99% of our revenue came from display advertising in 2010 and 2009, respectively. · Royalty Revenue: We recognize royalty revenues on a net basis, as reported to us by third parties.Approximately 1% and 0% of our revenue came from royalties in 2010 and 2009, respectively. Operating Expenses Our principal operating expenses are divided into the following categories: · Sales and Marketing Expenses: Sales and marketing expenses consist primarily of salaries and expenses of marketing and sales personnel, and other marketing-related expenses including our mass media-based branding and advertising. · Product Development and Content Expenses: Product development and content expenses consist of personnel costs associated with the development, testing and upgrading of our website and systems, content fees, and purchases of specific technology, particularly software and hardware related to our infrastructure. · General and Administrative Expenses: General and administrative expenses consist primarily of costs related to corporate personnel, occupancy costs, general operating costs and corporate professional fees, such as legal, accounting and regulatory fees. · Depreciation and Amortization Expenses: Our depreciation and amortization are non-cash expenses which have consisted primarily of depreciation related to our property and equipment. · Other Income (Expense): Other income (expense) consists primarily of interest earned, interest expense and earned grant income. We have invested our cash in AAA rated, fully liquid instruments. Interest income relates to our Notes Receivable discussed in Note 2 of our Consolidated Financial Statements and our cash balances.Interest expense relates to our Notes Payable discussed in Note 5 of our Consolidated Financial Statements. Earned grant income represents the amortized portion of a cash grant received from the Mexican government for approved capital expenditures. The grant is being recognized on a straight-line basis over the useful lives of the purchased assets. 12 Comparison of the year ended December 31, 2010 with the year ended December 31, 2009 The following table sets forth a modified version of our Condensed Consolidated Statements of Operations and Comprehensive Loss that is used in the following discussions of our results of operations: For the the years ended December 31, Change ($) Change (%) REVENUES $ $ $ % OPERATING EXPENSES Sales and marketing 96 % Product development and content 52 % General and administrative ) -4 % Depreciation and amortization ) -38 % Operating Expenses 16 % LOSS FROM OPERATIONS ) ) -39 % OTHER INCOME (EXPENSE): Interest income ) -84 % Interest expense ) ) (2
